

Exhibit 10.5


REDEMPTION AGREEMENT


REDEMPTION AGREEMENT (this “Agreement”), dated as of the 11th day of May, 2020,
by and between M&N Group Holdings, LLC, a Delaware limited liability company
having an address at 290 Woodcliff Drive, Fairport, New York 14450 (“Group
Holdings”), and MNA Advisors, Inc., a New York corporation having an address at
290 Woodcliff Drive, Fairport, New York 14450 (the “Company”).


W I T N E S S E T H:


WHEREAS, the parties to this Agreement have agreed that Group Holdings shall
redeem Class A Units held by the Company;
WHEREAS, certain shareholders of the Company are each eligible to have the
Company redeem their shares in connection with an exchange transaction among
affiliated companies including Manning & Napier, Inc., Manning & Napier Group,
LLC (“MN Group”), Manning & Napier Capital Company, and Group Holdings, and the
Company has agreed to sell such redeemed shares to Group Holdings who will in
turn sell corresponding units to MN Group;
WHEREAS, subject to the terms and conditions set forth in those certain
Redemption Agreements entered into concurrently with this Agreement between some
or all of the shareholders of the Company and the Company (collectively, the
“Company Redemption Agreements”), the Shareholders are redeeming common stock of
the Company in exchange for the redemption price specified in such Company
Redemption Agreements; and


WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to irrevocably have redeemed by Group Holdings, and Group Holdings
desires to redeem, 34,757,162.0859 of the Class A Units, which amount
corresponds to the ownership percentage of the Company that is being redeemed
pursuant to the Company Redemption Agreements (the “Redeemed Interests”), in
exchange for the Redemption Price (as defined below).


NOW, THEREFORE, in consideration of the foregoing premises, the respective
covenants and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:


ARTICLE I
REDEMPTION
SECTION 1.01.     Redemption of the Securities. Subject to the terms and
conditions set forth in this Agreement, on the Closing Date (as defined below),
the Company hereby irrevocably submits for redemption and transfers, assigns and
delivers to Group Holdings, and Group Holdings hereby redeems and accepts all
right, title and interest in and to, the Redeemed Interests, free and


11

--------------------------------------------------------------------------------




clear of all liens and encumbrances of any kind, for the Redemption Price. On
the Closing Date (or thereafter pursuant to Section 5.01), the Company shall
deliver to Group Holdings all instruments necessary to effect the transfer of
the Redeemed Interests from the Company to Group Holdings.
SECTION 1.02.     Redemption Price. The redemption price for the Redeemed
Interests shall be $51,350,737.12 in cash (the “Redemption Price”). On or as
promptly after the Closing Date as is practicable, Group Holdings shall pay the
Redemption Price by check or wire transfer of immediately available funds to an
account specified in writing by the Company.
SECTION 1.03.     Closing. The closing of the redemption of the Redeemed
Interests (the “Closing”) shall take place immediately following the execution
of this Agreement on the date hereof (the “Closing Date”). The Closing shall
take place at the offices of Group Holdings, or at such other location as may be
mutually agreed to by the parties hereto.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to Group Holdings as follows:

SECTION 2.01.     Authorization and Validity of Agreement. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of New York. The Company has full legal capacity and authority to
execute this Agreement and to carry out its obligations hereunder. To the extent
applicable, the execution and delivery of this Agreement and the performance of
the Company’s obligations hereunder have been duly authorized by all necessary
action on behalf of the Company. This Agreement has been duly executed by the
Company, and, assuming due authorization, execution and delivery by Group
Holdings, this Agreement constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its terms. Each
document and instrument of transfer contemplated by this Agreement (including
pursuant to Section 5.01 hereof) is valid and legally binding upon the Company
in accordance with its terms.
SECTION 2.02.     Ownership of Redeemed Interests. The Company is the lawful
owner of record and beneficially owns, and has good and marketable title to, the
Redeemed Interests, free and clear of any security interest, pledge, mortgage,
lien, call, option, charge, encumbrance, adverse claim, preferential arrangement
or restriction of any kind, including, without limitation, any restriction on
the use, voting, transfer, receipt of income or other exercise of any attributes
of ownership (collectively, “Encumbrances”). Upon the consummation of the
transaction contemplated by this Agreement and payment of the Redemption Price,
Group Holdings will own the Redeemed Interests free and clear of any
Encumbrance.
SECTION 2.03.     No Conflict or Violation. The execution and delivery of this
Agreement by the Company and the consummation of the transactions contemplated
hereby do not and will not (a) with or without the giving of notice or the
passage of time or both, violate, conflict with, result in the breach or
termination of, constitute a default under, or result in the right to accelerate
or loss of rights under or the creation of any Encumbrance upon any assets or
property of the Company, pursuant to the terms or provisions of any contract,
agreement, commitment, indenture, mortgage, deed of trust, pledge, security
agreement, note, lease, license, covenant,




--------------------------------------------------------------------------------




understanding or other instrument or obligation to which the Company is a party
or by which it or any of its properties or assets may be bound or affected, (b)
violate or conflict with any provision of the organizational documents of the
Company or (c) violate any provision of law or any order, writ, injunction,
judgment or decree of any court, administrative agency or governmental body
binding upon the Company.
SECTION 2.04.     No Consent. No consent, approval or authorization of or
declaration or filing with any governmental authority or other persons or
entities on the part of the Company is required in connection with execution or
delivery of this Agreement or the consummation of the transactions contemplated
hereby.
SECTION 2.05.     Sufficient Knowledge. The Company acknowledges that it has (a)
been provided access to or been furnished with sufficient facts and information
to evaluate and make an informed decision with respect to the redemption of the
Redeemed Interests pursuant to the terms of this Agreement, (b) read and
understands all of such information, (c) been provided sufficient opportunity to
ask questions and all of such questions have been answered to its full
satisfaction, (d) not relied on any oral or written representations made by or
on behalf of Group Holdings or any of its affiliates (other than as set forth in
this Agreement) and shall not construe or rely on any communication or
documentation from or on behalf of Group Holdings or any of its affiliates as
investment, legal or tax advice and (e) obtained such advice (including without
limitation the advice of counsel of the Company’s choosing) as it deemed
appropriate in order to make an informed decision with respect to the redemption
of the Redeemed Interests pursuant to the terms of this Agreement. The Company
acknowledges and agrees that the Redemption Price represents the fair market
value of the Redeemed Interests.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF GROUP HOLDINGS
Group Holdings hereby represents and warrants to the Company as follows:

SECTION 3.01.     Organization; Authorization and Validity of Agreement. Group
Holdings is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Group Holdings has all
requisite power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement and the
performance of Group Holdings’ obligations hereunder have been duly authorized
by all necessary action, and no other proceedings on the part of Group Holdings
is necessary to authorize such execution, delivery and performance. This
Agreement has been duly executed by Group Holdings and, assuming due execution
by the Company, constitutes legal, valid and binding obligations of Group
Holdings, enforceable against Group Holdings in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, moratorium or
similar laws of general application relating to or affecting creditors’ rights
generally and except for the limitations imposed by general principles of
equity.
SECTION 3.02.     No Conflict or Violation. The execution, delivery and
performance by Group Holdings of this Agreement does not and will not (i)
violate or conflict with any provision




--------------------------------------------------------------------------------




of the organizational documents of Group Holdings or (ii) violate any provision
of law, or any order, judgment or decree of any court or other governmental
entity.
ARTICLE IV    
INDEMNIFICATION
SECTION 4.01.     Company Indemnity. The Company covenants and agrees to
indemnify and hold Group Holdings and its officers, directors and stockholders,
harmless from and against, and to reimburse such indemnitees for, any claim for
any losses, damages, liabilities, deficiencies and expenses (including
reasonable counsel fees and expenses) (a “Claim”) incurred by Group Holdings or
any such indemnitee after the date hereof by reason of, or arising from, (a) any
misrepresentation or breach of any representation or warranty contained in this
Agreement or in any instrument or document executed by the Company and delivered
to Group Holdings pursuant to the terms hereof or (b) any failure by the Company
to perform any obligation or covenant required to be performed by it under any
provision of this Agreement.
SECTION 4.02.     Group Holdings Indemnity. Group Holdings covenants and agrees
to indemnify and hold the Company and its officers, directors and stockholders,
harmless from and against, and to reimburse such indemnitees for, any claim for
any losses, damages, liabilities, deficiencies and expenses (including
reasonable counsel fees and expenses) incurred by the Company or any such
indemnitee after the date hereof by reason of, or arising from, (a) any
misrepresentation or breach of any representation or warranty contained in this
Agreement or in any instrument or document executed by Group Holdings and
delivered to the Company pursuant to the terms hereof or, (b) any failure by
Group Holdings to perform any obligation or covenant required to be performed by
it under any provision of this Agreement.
ARTICLE V    
MISCELLANEOUS
SECTION 5.01.     Further Assurances. Each party hereto shall execute, deliver,
file and record, or cause to be executed, delivered, filed and recorded, such
further agreements, instruments and other documents, and take, or cause to be
taken, such further actions, as any other party hereto may reasonably request as
being necessary or advisable to effect or evidence the transactions contemplated
by this Agreement.
SECTION 5.02.     Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties with regard to the subject
matter hereof.
SECTION 5.03.     Amendments; Waivers. This Agreement may be amended, modified
or superseded, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by
parties hereto. No waiver of any provision of this Agreement shall be valid
unless in writing and signed by the party against whom enforcement is sought.
The failure of any party at any time or times to require performance of any
provisions hereof will in no manner affect the right at a later time to enforce
the same. No waiver by any party of any condition, or of any breach of any term,
covenant, representation or warranty contained in this Agreement, in any one or
more instances, will be deemed to be or construed as a further or




--------------------------------------------------------------------------------




continuing waiver of any such condition or breach or a waiver of any other
condition or of any breach of any other term, covenant, representation or
warranty.
SECTION 5.04.     Successors and Assigns. All of the terms, covenants,
representations, warranties and conditions of this Agreement will be binding
upon, and inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and assigns.
SECTION 5.05.     Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of New York, without
giving effect to any choice of law or conflict of law provisions or rule that
would cause the application of the laws of any jurisdiction other than the State
of New York.
SECTION 5.06.     Severability. If any provision of this Agreement shall become
illegal, invalid, unenforceable or against public policy for any reason, or
shall be held by any court of competent jurisdiction to be illegal, invalid,
unenforceable or against public policy, then such provision shall be severed
from this Agreement and the remaining provisions of this Agreement shall not be
affected thereby and shall remain in full force and effect. In lieu of each
provision that becomes or is held to be illegal, invalid, unenforceable or
against public policy, there shall be automatically added to this Agreement a
provision as similar in substance to the objectionable provision as may be
possible and still be legal, valid, enforceable and in compliance with public
policy.
SECTION 5.07.     Section and Paragraph Headings. The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
SECTION 5.08.     Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had executed the same
document. All such counterparts shall be construed together and shall constitute
one instrument.
    






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



M&N GROUP HOLDINGS, LLC


By: /s/ Sarah Turner            
Name: Sarah Turner
Title: Authorized Signatory


MNA ADVISORS, INC.:




By: /s/ Michelle Thomas            
Name: Michelle Thomas
Title: Corporate Secretary






















